Case: 16-11759      Document: 00514168997         Page: 1    Date Filed: 09/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 16-11759
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                     September 25, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

BRIAN MATTHEW BROWN, also known as Downtown,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-132-2


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Brian Matthew Brown pleaded guilty to conspiracy to possess with
intent to distribute a controlled substance. Brown argues that his within-
guideline sentence of 293 months is substantively unreasonable and greater
than necessary to achieve the goals of 18 U.S.C. § 3553(a). The Guidelines
range was the result of the quantity of drugs involved in Brown’s offense, his
possession of firearms in connection with the crime, and his placement in the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11759    Document: 00514168997      Page: 2   Date Filed: 09/25/2017


                                 No. 16-11759

highest criminal history category. Brown argues that the district court failed
to account for his personal history and placed too much weight on his criminal
history, the majority of which was a product of his drug addiction. This court
reviews the substantive reasonableness of a sentence for abuse of discretion.
Gall v. United States, 552 U.S. 38, 51 (2007).
      The court heard Brown’s mitigating argument that his crimes were
largely a byproduct of a troubled childhood and his ongoing drug addiction and
gave Brown “the benefit of the doubt” when it decided to sentence him within
the recommended guideline range. The district court noted that even the
lengthy Guideline sentence it gave might not have been enough given Brown’s
unlawful possession of multiple firearms and his extensive history of
committing serious offenses. Brown’s argument that the mitigating factors
presented for the court’s consideration should have been balanced differently
is insufficient to disturb the presumption that his within-guideline sentence is
reasonable. See United States v. Alvarado, 691 F.3d 592, 597 (5th Cir. 2012).
      Brown has not shown that the district court gave undue weight to the
factors, failed to consider relevant factors, or made a clear error in balancing
the sentencing factors. See United States v. Simpson, 796 F.3d 548, 558 (5th
Cir. 2015). Accordingly, the judgment of the district court is AFFIRMED.




                                       2